OPALA, J.,
concurring in the court's disposition and dissenting from today's pronouncement.
11 Today's opinion affirms the nisi prius order that directs the State Board of Medical Licensure and Supervision [Board]1 to grant a medical license to the plaintiff-ap-pellee, Dr. Chaudhury Dhana Koteswara Davuluri, M.D. [Dr. Duvuluri]. While the court's conclusion-that this Board's order may be reviewed in the district court-is consistent with my dissenting message in Naifeh,2 its pronouncement reinfuses Naifeh's core holding with a claim to constitutional orthodoxy which I continue to reject. Although I join in the court's disposition, I must recede from its opinion. Writing separately, I (a) reaffirm today my commitment to the Naifeh dissent and (b) con-demm, as offensive to Art. 5, § 46, Okl. Const.,3 the court's trichotomous 4 division 5 of cases that may be brought for judicial review of the Board's decision. The division effected today impermissibly fashions three different regimes of appellate procedure for a single indivisible class of Uitiganis-that of healing-art practitioners aggrieved by a licensing or disciplinary order of an agency charged with regulating their status and practice. The pronouncement restricts to disciplinary decisions6 alone the appeals from the Board7 which may be lodged in the Supreme Court and excludes from that avenue of corrective relief cases in which review is sought of the Board's refusal initially to grant a medical license. Appeals from orders that fall into the latter class are set apart and held to lie solely to a district court in the county of an aggrieved applicant's residence. The third class-implicitly formed-will comprise appeals from the Board's license reregistration denial. *206Those appeals are statutorily required to be lodged in the district court.8
I
MY RECOMMITMENT TO
THE NAIFEKH DISSENT9 OF YORE
{2 Naifeh holds that the provisions of 59 O.S. 1971 § 51310 afford a constitutionally permissible barrier to a medical practitioner's district court appeal for review of the Board's order in a disciplinary proceeding. My own conclusion in Naifeh, to which I continue to cling, was that the court's interpretation of § 518 offended the due process clause of Art. 2, § 7, Okl. Const.11 Persons licensed as physicians and surgeons have been since 1985 (and are now) the only group of healing-art practitioners who may appeal directly to the Supreme Court from the Board's discipline-related orders. All persons licensed as healing-art practitioners and all those in various health-care fields of practice 12 have access to two appeals,13 but this benefit stands explicitly withheld from a single profession-that of physicians and surgeons. The due process clause in Art. 2, § 7, Okl. Const., has a definitional range that is coextensive with its federal counterpart.14 The latter (and hence our own) contains a built-in antidiserimination component which affords protection against unreasonable (or unreasoned) classifications that serve no "important governmental objectives."15
{3 Neither in Naifeh nor here can I isolate a single compelling governmental objective that would legitimately support the discriminatory regime for appeals by physicians and surgeons. When tested by the standards of due process, both current and of yore, and by the standards of Art. 5, § 46, Okl. Const.,16 the court's isolation of the Board's disciplinary rulings for a different appellate regime cannot pass constitutional muster.
II
TODAY'S TRICHOTOMY OF BOARD
APPEALS IS CONTRARY TO THE APA'S UNIFORMITY
MANDATE FOR REVIEW OF ADMINISTRATIVE DECISIONS
T4 The Administrative Procedures Act [APA] envisions a single regime of judicial review for agency rulings, which is to be exclusive of all others except when distinctive norms of procedure are mandated by some contrary constitutional provisions.17 Section 318 of the APA introduced the con*207cept of initial district court review on the record which is then to be followed by an appeal to this court."18 Any notion that appeals from the Board's decisions, though governed by the APA, may be modified by monconforming statutory provisions would defeat and destroy the APA's primary mandate for providing a uniform code of adjective law to govern all state regulatory agen-cles. Departures from this code canmot survive unless they be explicitly commanded by a contrary provision of the state constitution.19
1[ 5 The Board is a State agency subject to the APA-structured Art. II procedure.20 It is not among entities explicitly exempted from compliance with the Act's provisions.21 The regime of APA-prescribed judicial review governs all licensed practitioners in medicine and surgery. Its norms are not contrary to any applicable constitutional text that explicitly targets physicians and surgeons. Today's pronouncement impermissi-bly trichotomizes appeals from the Board's decisions into disuniformity-injecting subclasses-cases for review of (1) disciplinary sanctions, which by the language of 59 O.S.Supp.1994 513 22 are said to lie exclusively 'to the Supreme Court; (2) an initial license application's denial, for the appellate cognizance of which the district court is today declared to be competent,23 and (8) *208rejected medical reregistration application,24 governed by the explicit terms of 59 O.S.Supp.1994 495e,25 which designate the district court (of the county of licensee's residence) as the proper forum for corrective relief.
III
THE PROCEDURAL UNIFORMITY COMMANDED BY ART. 5, § 46, OKLCONST.,26 REQUIRES THAT (A) § 318 OF THE APA BE APPLIED TO GOVERN THE REVIEW PROCESS IN ALL OF THE BOARDS LICENSING AND DISCIPLINARY ORDERS AND THAT (B) NAIFEH BE OVERRULED AS A CONSTITUTIONALLY FLAWED EXPOSITION OF OKLAHOMA'S LAW
T6 Art. 5, § 46, Okl. Const., mandates in absolute terms statewide procedural uniformity for an entire class of similarly situated persons or things.27 Its relevant terms expressly prohibit the legislature from reguiat-ing by special or local law procedure before the courts.28 Although directed to the legislature, the terms of § 46 are equally binding on the courts.29 This court's own jurisprudence, no less than the legislature's enactments, must faithfully conform to the fundamental law's prohibition against dis-uniform (or non-uniform) laws on prohibited subjects30 Judicial procedure is a subject explicitly protected from invasion by the Legislature and hence by the court-injected disuniformity.
T7 Appeals by healing-art and health-care practitioners for review of both licensing and disciplinary decisions of the pertinent regulatory agency comprise but a single indivisible class. All statutes governing judicial review of those agency orders must be symmetrical and apply across the board.31 There is no constitutional exemption from the uniformity-of-procedure mandate which could save from invalidation those provisions of § 51332 which authorize a Supreme Court appeal for physicians and surgeons who deem themselves aggrieved by the Board's disciplinary ruling.
T8 Today's reaffirmation of Naifeh-an opinion that singles out for less favorable adjective-law treatment physicians and surgeons who seek corrective relief from the Board's disciplinary dispositions by denying *209them the benefit afforded other practitioners of the healing arts-offends Art. 5, § 46. A rule of civil appellate procedure applicable solely to physicians and surgeons contravenes the notion of adjective-law uniformity so absolutely imposed by § 46. Appeals from disciplinary orders brought to the district court under § 513 cannot pass constitutional muster when tested by the standards of § 46. Because Naifeh plainly offends the uniformity-of-procedure strictures clearly mandated by that section, I would overrule its holding as a flawed exposition of Oklahoma's fundamental law.
SUMMARY
T9 I reaffirm today, with undiminished fervor, my commitment to the Naifeh dissent, where the court Reld the provisions of 59 0.8.1971 518 to be free from constitutional infirmity and required that all appeals from the Board's disciplinary decisions against physicians and surgeons be lodged in the Supreme Court, even though appeals from agencies that regulate other healing-art professionals and health-care providers are required to be made to the district court. Naifeh violates $ 46 as well as the antidis-crimination component of Oklahoma's due process clause.
110 Today's decision imposes an impermissible trichotomous division of appeals brought from the Board. It is contrary to the APA-created uniformity mandate as well as offensive to Art. 5, § 46, Okl. Const. Its terms foist on the body of Oklahoma's jurisprudence an interdicted special-law that adversely affects the indivisible class of licensed healing-art professionals. While the court's recent § 46 uniformity-of-procedure jurisprudence will not receive plaudits as entirely Simon-pure,33 its pronouncement in this case *210signals an even wider departure from the attempted symmetry of yesteryear.
1 11 In short, I would hold that § 46 commands that all appeals from the Board be lodged in the district court. This would preserve the uniformity-of-procedure mandate for judicial review by appeals of healing-art and health-care practitioners from all rulings of their regulatory agencies.
€{12 I hence concur only insofuor as the court affirms the district court's disposition which directs the Board to grant Dr. Davulu-ri a medical license; I dissent from today's pronouncement. The latter reinfuses Naifeh with a claim to constitutional orthodoxy which I would onee again withhold from Oklahoma jurisprudence.
T13 APPENDIX
T 14 Licensed practitioners of the healing-art and health-related fields (all statutory citations are to Title 59, Oklahoma Statutes, Professions and Occupations).
PROFESSION & REGULATORY APPEALS PROVISIONS APPEALS TO
115 I. HEALING ARTS
116 1. Chiropractic (O.S. Supp.1999) §§ 161.12 (C), District Court §§ 161.1 et seq. 161.13-Direct Appeal
117 2. Dentistry & Dental Hygiene 34 (O.S. Supp.1996) § 828.442 (B) District Court (O.S.1991) §§ 328.1 et seq Direct Appeal
118 3. Medicine and Surgery (O.$.Supp.1998) § 513 Supreme Court (O.S.1991) §§ 481 et seq. Direct appeal
119 4. Optometry APA seems to govern - District Court §§ 581 et seq. no specific appeal provision
120 5. Osteopathy (O.S.Supp.1998) § 687 (D) District Court (O.S.1991) §§ 620 et seq. Direct appeal
121 6. Physician Assistant APA seems to govern - District Court (O.S.Supp.1998) §§ 519.1 et seq. no specific appeal provision
122 7. Podiatry (O.S.1991) §§ 135.1 et seq. (O.S.Supp.1997) § 147 (D) Direct appeal District Court
*21128 II. HEALTH-RELATED FIELDS
T 24 1. Athletic Trainers (O.S.1991) §§ 525 et seq. APA seems to govern - no specific appeal provisions District Court
1 25 2. Barbers (O.S.1991) §§ 61.1 et seq. APA seems to govern - no specific appeal provision District Court
T 26 3. Cosmetology (O.S.Supp.1994) §§ 199.1 et seq (O.S.Supp.1994) § 199.3 (B)(8) Direct appeal District Court
T27 4, Licensed Dietitians 35 (O.S.1991) §§ 1721 et seq. APA seems to govern - no specific appeal provisions District Court
1 28 5. Electrology (O.S.1991) §§ 536.1 et seq. APA seems to govern-no specific appeal provisions District Court
129 6. Embalmers (O.S.1991) §§ 895.1 et seq. (O.S.1991) §§ 396.12f(C) Direct appeal District Court
" 30 7. Licensed Professional Behavioralist (O.S.1991) §§ 1980 et seq. APA seems to govern - no specific appeal provisions District Court
131 8. Licensed Perfusionist (O.S. Supp.1996) §§ 2051 et seq. (O.S.Supp.1996) § 2068 (B) Direct appeal District Court
T 32 9. Licensed Professional Counselor (O.S.Supp.1995) §§ 1901 et seq. APA seems to govern - no specific appeal provisions District Court
33 10. Marital and Family Therapist (O.S.1991) §§ 1925.1 et seq. (O.S.1991) §§ 1925.18 1925.15(C)-Direct appeal Disfrict Court
T34 11. Nurses (O.S.1991) §§ 567.1 et seq. (O.S.Supp.1996) § 567.8(G) Direct appeal District Court
T35 12. Occupational Therapy (O.S.1991) $ 888.1 et seq. APA seems to govern no specific appeal provisions District Court
36 13. Pharmacy (O.S.1991) §§ 353 et seq. (O.S.Supp.1993) § 353.26(B) Direct appeal District Court
13714. Physical Therapy (O.S.1991) §§ 887.1 et seq. APA seems to govern - no special appeal provisions District Court
138 15. Psychology (O.S.1991) §§ 1851 et seq. (59 O.S.Supp.1998) $ 1370 (D) Direct appeal District Court
139 16. Respiratory Care (O.S.Supp.1995) §§ 2026 et seq. (O.S.Supp.1995) § 2041(C) Direct appeal District Court
"40 17. Sanitarian (or environmental specialist) (O.S.1991)§§ 1150.1 et seq. APA seems to govern - no specific appeal provisions District Court
T41 18. Speech Pathology and Audiology (O.S.Supp.1998) §§ 1601 et seq. (O.S.Supp.1998) § 1619(D) Direct appeal District Court
14219. Veterinarian (O.S.1991) §§ 698.1 et seq. (O.S.Supp.1999) § 698.14a(M)(G) - Direct appeal District Court
"48 20. Water & Sewage Works (O.S.1991) §§ 1101 et seq. (O.S.Supp.1994) § 1111 Direct appeal District Court

. The Board was formerly known as the State Board of Medical Examiners. 59 O.S.1981 § 481. Its name was changed in 1987 to that which it presently bears-the State Board of Medical Licensure and Supervision. 59 O.S.Supp.1987 §§ 481, 481.1.


. State ex rel. State Bd. of Med. Exam'rs v. Naifeh, 1979 OK 105, 598 P.2d 225, 226 (Opala, J., dissenting).


. The pertinent terms of Art. 5, § 46, Okl. Const., are:
The Legislature shall not, except as otherwise provided in this Constitution, pass any local or special law authorizing:
* * *
Regulating the practice or jurisdiction of ... in judicial proceedings or inquiry before the courts ... or other tribunals ....
{(emphasis supplied).


. The term "trichotomous" means "divided or dividing into three parts or into threes." Webster's Third New International Dictionary at 2442 (1961). The term "trichotomy" means a "dividing into three parts, elements, or classes" or ""a system divided or divisible into three constituents or elements." Id. at 2442.


. The trichotomy effected consists of these subclasses: appeals from (1) disciplinary sanctions, (2) initial license application's denial, and (3) rejected medical reregistration application. For a more detailed explanation of why and how the instant pronouncement divides appeals from the Board into three separate subclasses, see Part II of the opinion.


. The court's pronouncement rests on the provisions of 59 O.S. Supp.1994 § 513, the statute in force when this appeal was lodged. Its terms provided in pertinent part:
The Board is hereby given quasi-judicial powers while sitting as a Board for the purpose of revoking, suspending or imposing other disciplinary actions upon the license of physicians or surgeons of this state, and appeals from its decisions shall be taken to the Supreme Court of this state within thirty (30) days of the date that a copy of the decision is mailed to the appellant, as shown by the certificate of mailing attached to the decision ....
(emphasis supplied).
The changes in the 1998 version do not affect the issues in contest here.


. For the statutory scheme of regulation by the State Board of Medical Licensure and Supervision, see 59 O.S.Supp.1998 §§ 481 et seq.


. 59 O.S.Supp.1994 § 495e. See its text, infra note 25.


. Naifeh, supra note 2 at ¶¶ 1-8, 225-26 (Opala, J., dissenting).


. The terms of 59 O.S. 1971 § 513 (which are similar to the version applicable to this cause, see supra note 6) provided:
The Board of Medical Examiners of the State of Oklahoma is hereby given quasi-judicial powers while sitting as a Board for the purpose of revoking or suspending the license of physicians and/or surgeons of this State, and appeals from its decisions shall be taken to the Supreme Court of this State ....


. The terms of Art. 2, § 7, Okl. Const., are:
No person shall be deprived of life, liberty, or property, without due process of law.


. See the detailed Appendix that follows the text of this opinion for citations to various licensing and regulatory acts that govern the multitude of healing-art and health-care practitioners. Physicians and surgeons remain the only licensed healing-art practitioners and health-care providers who stand excluded from district court access for appeals in disciplinary cases.


. 75 O.S.Supp.1992 § 318. See its text, infra note 18. An appeal lies first to the district court and thence here, with an opportunity afforded one for a third (certiorari) review if the second appeal were to be assigned to the Court of Civil Appeals.


. McKeever Drilling Co. v. Egbert, 1934 OK 763, 40 P.2d 32, 35.


. Davis v. Passman, 442 U.S. 228, 234-35, 99 S.Ct. 2264, 2271, 60 L.Ed.2d 846 (1979); Bolling v. Sharpe, 347 U.S. 497, 499, 74 S.Ct. 693, 694, 98 L.Ed. 884 (1954).


. For the pertinent terms of Art. 5, § 46, Okl. Const., see supra note 3.


. Conoco, Inc. v. State Dept. of Health of State of Okl., 1982 OK 94, ¶ 12, 651 P.2d 125, 128-29.


. The pertinent terms of 75 O.S.Supp.1992 § 318 are:
A. 1. Any party aggrieved by a final agency order in an individual proceeding is entitled to certain, speedy, adequate and complete judicial review thereof pursuant to the provisions of this section and Sections 319, 320, 321, 322 and 323 of this title.
2. This section shall not prevent resort to other means of review, redress, relief or trial de novo, available because of constitutional provisions.
3. Neither a motion for new trial nor an application for rehearing shall be prerequisite to secure judicial review.
B. 1. The judicial review prescribed by this section for final agency orders, as to agencies whose final agency orders are made subject to review, under constitutional or statutory provisions, by appellate proceedings in the Supreme Court of Oklahoma, shall be afforded by such proceedings taken in accordance with the procedure and under the conditions otherwise provided by law, but subject to the applicable provisions of Sections 319 through 324 of this title, and the rules of the Supreme Court.
2. In all other instances, proceedings for review shall be instituted by filing a petition, in the district court of the county in which the party seeking review resides or at the option of such party where the property interest affected is situated, within thirty (30) days after the appellant is notified of the final agency order as provided in Section 312 of this title, * * *
(emphasis supplied).
Robbins v. Oklahoma Alcoholic Beverage Control Bd., 1969 OK 202, ¶12, 461 P.2d 610, 612; Frank v. Okla. Real Estate Commission, 1973 OK 67, ¶ 2-10, 512 P.2d 190, 191-92; Baggett v. Webb, 1976 OK 176, ¶¶ 16, 21, 557 P.2d 433, 435; Trask v. Johnson, 1969 OK. 57, ¶ 9, 452 P.2d 575, 577-178.


. Trask, supra note 18 at 578; Lowry v. Board of Chiropractic Examiners, 1981 OK 80, ¶¶ 7-10, 631 P.2d 737, 738-39; Roussel v. State ex rel. Grimes, 1980 OK 101, ¶¶ 23-25, 614 P.2d 53, 58-59; Isbell v. State, 1979 OK 156, ¶ 6, 603 P.2d 758, 760; Baggett, supra note 18 at 435; Frank, supra note 18 at 192.


. The terms of 75 O.S.1991 § 250.1(B) provide in pertinent part:
A. The Administrative Procedures Act shall be composed of two Articles, Sections 250, 250.1, 250.3, 250.4, 250.5, and 250.8 of this title are applicable to both Articles I and II. Article I relating to agency filing and publication requirements for rules shall consist of Sections 250.2, 250.6, 250.7 and 250.9 through 308.2 of this title and Section 5 of this act. Article II relating to agency notice and hearing requirements for individual proceedings shall consist of Sections 308a through 323 of this title.
B. Except as is otherwise specifically provided in Section 250.4 of this title, all agencies shall comply with the provisions of Article I and Article II of the Administrative Procedures Act.


. The terms of 75 O.S.Supp.1994 § 250.4(B) list those State agencies (or those classes of agency activities) explicitly exempted from compliance with the provisions of Article II of the APA. 75 O.S.1991 §§ 308a et seq. The Board of Medical Licensure and Supervision is not among the agencies that stand exempted, nor is review of the Board's disciplinary orders so exempted.


. For the pertinent terms of 59 O.S.Supp.1994 § 513 see supra note 6.


. The court's conclusion, in which I concur, is without an explicit statutory warrant. The licen-sure statutes (59 O.S.1991 §§ 493.1-493.4, 494.1, 495) are devoid of any explicit prescription for appeals from denial of a physician's or surgeon's initial license application.


. The terms of 59 O.S.Supp.1994 § 495a.1 require licensees annually to demonstrate to the ,. Board their continuing qualification to practice in the field of medicine and surgery.


. The terms of 59 O.S.Supp.1994 § 495e are:
Any licensee whose reregistration application is rejected by the Board, shall have the right to appeal from such action to the district court of the county of residence. If the licensee does not reside or practice in Oklahoma, appeal shall be to the Oklahoma County District Court.
{emphasis supplied)


. For the text of Art. 5, § 46, Okl. Const., see supra note 3.


. See Johnson v. Tony's Town Mister Quik, 1996 OK 138, ¶5, 915 P.2d 355, 357-58; Reynolds v. Porter, 1988 OK 88, ¶¶ 13-19, 760 P.2d 816, 822; Maule v. Independent School Dist. No. 9, 1985 OK 110, ¶12, 714 P.2d 198, 203-204.


. Maule, supra note 27 at 203-204; Reynolds, supra note 27 at 822; Great Plains Federal S & L Assn. v. Dabney, 1993 OK 4, ¶12, 846 P.2d 1088, 1095-1096 (Opala, J., concurring). "Fundamental fairness cannot be afforded except within a framework of orderly procedure." Joiner v. Brown, 1996 OK 112, ¶6, 925 P.2d 888, 890, citing Pryse Monument Company v. District Court of Kay County, 1979 OK 71, ¶5, 595 P.2d 435, 438. "'* * * It is procedure that spells much of the difference between rule by law and rule by whim or caprice. Steadfast adherence to strict procedural safeguards is our main assurance that there will be equal justice under law.'" Joiner, supra at 890 n. 4, quoting from Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.S. 123, 179, 71 S.Ct 624, 652, 95 L.Ed. 817 (1951) (Douglas, J., concurring).


. Reynolds, supra note 27 at 822.


. Id.


. The across-the-board symmetry came to be extended by the court's adoption of a uniform standard of review for academically credentialed state licensed professionals in medicine and dentistry. Johnson v. Bd. of Gov. of Registered Dentists, 1996 OK 41, ¶5, 913 P.2d 1339, 1351-52 (Opala, J., concurring); Robinson v. State ex rel. Okl. State Bd. of Medical Licensure and Supervision, 1996 OK 145, ¶10, 916 P.2d 1390, 1392-1393.


. For the pertinent terms of 59 O.S.Supp.1994 § 513 see supra note 6.


. [I] Recent cases that address themselves to the uniformity-of- procedure mandate. State ex rel. Macy v. Board of County Com'rs of County of Oklahoma, 1999 OK 53, ¶ 14, 986 P.2d 1130, 1139 (dealing with uniformity of procedure for county budget protests by county government and county taxpayers); Nelson v. Nelson, 1998 OK 10, ¶¶ 2-14, 954 P.2d 1219, 1229-33 (Opala, J., concurring in part and dissenting in part) (addressing the statewide (territorial) uniformity mandate for rules of civil procedure and the interdiction of countywide (or local) rules affecting the powers and duties of county officers); Bank IV Oklahoma v. Southwestern Bank & Trust Co., 1997 OK 31, ¶ 5-6, 935 P.2d 323, 327-29 (Opala, J., dissenting) (discussing the procedural uniformity mandate for a single regime of appellate practice in the 77 counties); Rollings v. Thermodyne Industries, Inc., 1996 OK 6, ¶ 13, 910 P.2d 1030, 1040-41 (Opala, J., concurring in result) (discussing the uniformity of procedure for a single class of "contract litigants"-which includes those with or without a predispute arbitration agreement); Price v. Walters, 1996 OK 63, ¶ 9, 918 P.2d 1370, 1383-86 (Opala, J., dissenting) (addressing the procedural symmetry of Oklahoma's remedial regime for similarly situated litigants); Sparlin v. Jackson, 1996 OK. 69, ¶8, 918 P.2d 740, 742-43 (dealing with the uniformity of procedure for appeals from the district court and from the Corporation Commission}; Tony's Town Mister Quik, supra note 27 at 357-58 (dealing with the procedural symmetry of general rules of appellate practice and their across-the-board application to the review process of workers' compensation decisions); Meadows v. Pittsburg County Board of County Commissioners, 1995 OK 65, ¶ 4, 898 P.2d 741, 743-44 (addressing the procedural uniformity mandate for appeals in both public and private tort actions); Southwestern Bell Telephone Co. v. Oklahoma Corp. Com'n, 1994 OK 38, ¶¶ 4, 28-29, 873 P.2d 1001, 1011-12, 1026-27 (Opala, J., dissenting) (addressing uniformity of procedure for individual ratemaking in APA-governed agencies and before the Corporation Commission); Haynes v. Tulsa Public Schools Transit, 1994 OK 86, ¶¶ 4-5, 879 P.2d 128, 129-31 (discussing the procedural uniformity of the cost-deposit regime for district court appeals as well as for review proceedings from other tribunals); Massey v. Farmers Insurance Group, 1992 OK 80, ¶ 12, 837 P.2d 880, 891 (Opala, C.J., concurring in result) (addressing procedural uniformity in the trial mode for an entire class of contract-litigating parties); State v. Lynch, 1990 OK 82, ¶ 9, 796 P.2d 1150, 1168 (Opala, V.C.J., concurring in part and dissenting in part)(addresses the procedural uniformity mandate for a public defense system that would equalize the public-service burden among lawyers in all counties); Henry v. Corporation Com'n of State of Okl., 1990 OK 103, ¶ 5, 1990 OK 104, 825 P.2d 1262, 1271-72 (Opala, V.C.J., concurring)(dealing with uniformity of an agency's procedural regime that governs notice of proposed utility rate increases); Johnson v. District Court of Oklahoma County, 1987 OK 47, ¶ 2, 738 P.2d 151, 154 (Opala, J., concurring)(discussing the interdiction of legislative acts that would make general rules of practice before the courts subject to some narrow exception applicable to discovery only in a select subclass of torts-medical and hospital malpractice suits-as distinct from other death or personal injury litigation); Johnson v. State Board, supra note 31 at 1351-52 (Opala, J., concurring)(discussing the across-the-board symmetry for standard of persuasion for license revocation of dentists and *210similarly situated professionals); A.E. v. State, 1987 OK 76, ¶ 14, 743 P.2d 1041, 1049 (Opala, J., concurring in Parts I-IV and dissenting from Part V)(discussing the procedural uniformity for parental termination proceedings).
[II] Cases dealing with uniformity-of-procedure mandate as well as with interdiction against local or special laws regulating (a) limitation of actions and (b) elections.
Cruse v. Bd. of County Com'rs of Atoka County, 1995 OK 143, ¶ 9, 910 P.2d 998, 1008-09 (Opala, J., dissenting) (addressing the procedural uniformity mandate and interdiction of special laws that regulate limitation of actions for public torts and private wrongs); Rockwell International v. Hampton, 1994 OK 137, 886 P.2d 992, 993 (Kauger, J., dissenting)(addressing the procedural uniformity-of-time limits for counterappeals and cross-appeals for review of district court rulings and for review proceedings from workers' compensation decisions); Schones v. Town of Canute, 1993 OK 90, 858 P.2d 436, 442-43 (Opala, J., dissenting) (discussing the interdiction of special time bars for insurance litigation as distinct from other contract actions); Simpson v. Dixon, 1993 OK 71, ¶¶ 15-17, 853 P.2d 176, 183-85 (dealing with the statewide procedural uniformity in municipal election protests); Ross v. Kelsey Hayes, Inc., 1991 OK 83, ¶¶ 8, 10, 825 P.2d 1273, 1283-84 (Opala, C.J., dissenting) (addressing the uniformity of procedure for defendants (both served and unserved in an earlier suit) for application of the one-year savings provision-12 O.S.1991 100); Reynolds, supra note 27 at 822 (dealing with interdiction of special laws regulating limitations in civil actions, which protects an arbitrarily selected group of tortfeasors but is not imposed upon other tortfeasors in the class); Roberts v. South Oklahoma City Hospital Trust, 1986 OK 52, ¶ 3, 742 P.2d 1077, 1084-85 (Opala, J., concurring)(discussing procedural uniformity of the laws regulating limitation of actions and of the general norms of trial practice for all nonpublic tortfeasors as distinct from governmental tort-feasors).


. The healing art of dentistry appears to include such providers as dentists, dental hygienists, dental assistants, dental laboratory technicians, and holders of a permits to operate a dental laboratory. 59 O.S.Supp.1996 § 328.44a(A)(B).


. The category of "licensed dietitian" includes both licensed and provisionally licensed dietitians. 59 O.S.1991 § 1722.